 554DECISIONSOF NATIONALLABOR RELATIONS BOARDCoca-ColaBottling Company No 5, Inc,and Carson,IncandInternationalUnionof District 50, Alliedand TechnicalWorkers of the UnitedStates andCanadaCase 9-CA-7004November 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a charge filed on April 27, 1972, byInternationalUnion of District 50, Allied andTechnical Workers of the United States and Canada,herein called the Union, and duly served on Coca-Cola Bottling Company No 5, Inc, and Carson,Inc, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 9, issued acomplaint on May 31, 1972, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge 1 were duly served on the parties tothis proceedingWith respect to the unfair labor practices, thecomplaint alleges in substance that on March 29,1972, following a Board election in Case 9-RC-9090theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate, 2 and that,commencing on or about May 3, 1972, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so On June 20, 1972, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaintOn August 31, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment Subsequently, on September 15,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted Respon-dent thereafter filed a response to Notice To ShowCause1The title ofTrial Examinerwas changed to Administrative LawJudge effective August 19 19722Official notice is taken of the record in the representation proceedingCase 9-RC-9090 as the term record is defined in Secs 102 68 and102 69(f) of the Boards Rules and Regulations Series 8 as amended SeePursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent arguesthat it has been deprived of due process and equalprotection of law in not being afforded a hearing toadduce evidence in support of its objections toconduct affecting the results of the underlyingrepresentation election, and because the overruledobjections should have been sustained as a matter oflawConsequently,Respondent argues that thecertification of the Union as the exclusive bargainingagent of a majority of its employees was unlawfuland not binding In its response to the Notice toShow Cause, Respondent repeats these argumentsand adds that it was entitled to a hearing todetermine the eligibility issue with respect to aremaining challenged ballot which was not determi-native of the election The General Counsel contendsthat the Respondent is attempting to rehtigate theissues it raised in the related representation caseWefind merit in the General Counsel's positionA review of the entire record in the representationproceeding in Case 9-RC-9090 reveals that pursuanttoa Stipulation for CertificationUpon ConsentElection, the election conducted on August 20, 1971,resulted in a vote of 11 to 7 in favor of the Union,with 5 challenged votes which were determinative ofthe election Thereafter, the Respondent filed timelyobjections to conduct affecting the results of theelection,alleging in substance that the Unionconducted a campaign of intimidation, threats,coercion, and misrepresentationAfter investigation, on November 30, 1971, theRegional Director issued his report on objections andchallengedballots in which he found that theRespondent's objections raised no substantial ormaterial issues affecting the results of the electionand recommended that they be overruled Inaddition, he recommended that the challenge to oneballot be sustained, that the challenge to three othersbe overruled, and that the Board direct a hearingwith respect to the eligibility issue raised by thechallenge to the remaining ballot, but only in theevent that the three ballots ordered opened andcounted did not determine the outcome of theLTV Electrosystems Inc166 NLRB 938 enfd 388 F 2d 683 (C A 4, 1968),Golden AgeBeverageCo167 NLRB 151,IntertypeCo v Penello269F Supp 573 (D C Va 1967)FollettCorp164 NLRB 378 enfd 397 F 2d91 (CA 7 1968)Sec 9(d) of the NLRA200 NLRB No 69 COCA-COLA BOTTLINGelectionThereafter, the Respondent filed timelyexceptions to the Regional Director's findings that itsobjections be overruled and requested a hearing Inaddition, it excepted to his recommendation that theBoard delay the hearing with respect to the remain-ing challenged ballot pending the issuance of arevised tallyOn March 14, 1972, the Board issued its Decisionand Direction adopting the Regional Director'sfindings and recommendations in their entirety Asubsequently revised tally of ballots showed a finalvote of 13 to 8 in favor of the Union As theremaining challenged ballot was not determinative ofthe election, the Regional Director, as directed by theBoard, on March 29, 1972, duly certified the UnionAs indicated above, Respondent's contention thatthe Union certification is unlawful and not bindingon it is based entirely on its claim that it should havebeen accorded a hearing on its objections and that, inany event, its objections should have been sustainedWe find no merit in this contention It is wellestablished that parties do not have an absolute rightto a hearing on objections to an election It is onlywhen the moving party presentsa prima facieshowing of "substantial and material issues" whichwould warrant setting aside the election that he isentitled to an evidentiary hearing 3 It is clear thatabsent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutionalrequirements 4It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding 5All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceedingWe therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceedingWe shall, accordingly,grant the Motion for Summary JudgmentOn the basis of the entire record, the Board makesthe following3Allied Foods Inc189 NLRB No 79 and cases cited in In 6ClarytonaManor Inc192 NLRB No 114 and cases cited in fn 34Amalgamated Clothing Workers of America v N L R B424 F 2d 818828 (C A D C, 1970)NLRB v Golden Age Beverage Co415 F 2d 26, 32FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT555Respondent is engaged in the business of wholesaleand retail distribution of soft drinks and is engagedin the full-line vending business at its Madisonville,Kentucky facilitiesDuring the past 12 months, a representative period,Respondent had a direct inflow, in interstate com-merce, of goods and materials valued in excess of$50,000 which it purchased and caused to be shippedto itsMadisonville,Kentucky, plant directly fiompoints outside the State of KentuckyWe find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction hereinIITHE LABOR ORGANIZATION INVOLVEDInternationalUnion of District 50, Allied andTechnicalWorkers of the United States and Canada,is a labor organization within the meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA TheRepresentation Proceeding1The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe ActAll route salesmen, advertising employees,transport drivers, truck drivers, warehousemen,service personnel, food preparers and hostessesemployed by the Respondent in Madisonville,Kentucky, excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act2The certificationOn August 20, 1971, a maj onty of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent The Union was certified asthe collective-bargaining representative of the em-(CA 5 1969)5 SeePittsburgh Plate Glass Co v N L R B313 US 146 162 (1941),Rules and Regulations of the Board Secs 102 67(f) and 102 69(c) 556DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in said unit on March 29, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the ActBThe Request To Bargain and Respondent'sRefusalCommencing on or about March 31, 1972, and atall times thereafter, the Union has requested theRespondent to bargam collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit Com-mencing on or about May 3, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunitAccordingly,we find that the Respondent has,since May 3, 1972, and at all times thereafter, refusedtobargain collectivelywith the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the ActIV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merceV THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining repiesentative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB785,CommerceCompany d/b/a Lamar Hotel,140 NLRB 226,229, enfd 328F 2d 600 (C A 5),certdenied379US817,BurnettConstructionCompany,149 NLRB 1419,1421, enfd 350 F 2d 57(CA 10)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1Coca-Cola Bottling Company No 5, Inc, andCarson, Inc, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2International Union of District 50, Allied andTechnical Workers of the United States and Canada,is a labor organization within the meaning of Section2(5) of the Act3All route salesmen, advertising employees,transport drivers, truckdrivers, warehousemen, serv-ice personnel, food preparers and hostesses employedby Respondent in Madisonville, Kentucky, excludingall office clerical employees, professional employees,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act4SinceMarch 29, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act5By refusing on or about May 3, 1972, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Coca-ColaBottlingCompany No 5, Inc, and COCA-COLA BOTTLINGCarson, Inc, its officers, agents, successors, andassigns, shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms andconditions of employment with International Unionof District 50, Allied and Technical Workers of theUnited States and Canada, as the exclusive bargain-ing representative of its employees in the followingappropriate unitAll route salesmen, advertising employees,transportdrivers, truckdrivers,warehousemen,service personnel, food preparers and hostessesemployed by the Respondent in Madisonville,Kentucky, excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action whichthe Board finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asignedagreement(b)Post at its Madisonville, Kentucky, facilitiescopies of the attached notice marked "Appendix "6Copies of said notice, on forms provided by theRegionalDirector for Region 9, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material(c)Notify the Regional Director for Region 9 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading Posted by Orderof the National Labor Relations Board shall read Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations BoardAPPENDIX557NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse tobargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of District 50, Allied and Techni-calWorkers of the United States and Canada, asthe exclusive representative of the employees inthe bargaining unit described belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agi ee-ment The bargaining unit isAll route salesmen, advertising employees,transport drivers, truck drivers, warehouse-men, service personnel, food preparers andhostesses employed by the Respondent inMadisonville, Kentucky, excluding all officeclerical employees, professional employees,guards and supervisors as defined in the ActCOCA-COLABOTTLINGCOMPANYNo 5, INC,AND CARSON, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this nol ice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45 202, Telephone513-684-3686